In these habeas corpus proceedings there was ample evidence to sustain the findings of the trial court, unanimously affirmed by the Appellate Division, that the relator was not fit, competent or able to care for his children and that it would not be to their best interests to be taken by him to Armenia. (See Finlay
v. Finlay, 240 N.Y. 429.) The dismissal of the writs of habeas corpus herein should therefore be affirmed, but insofar as the final order below imposed conditions upon relator's right to make further application or seek new writs of habeas corpus, it should be modified so as to eliminate such conditions.
The order of the Appellate Division and the orders of Special Term should be modified in accordance with this opinion, and, as so modified, affirmed.